UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7582



DRAIN M. SHORT,

                  Plaintiff - Appellant,

          v.


LISA HOLLINSWORTH, Warden,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(8:07-cv-01134-AW)


Submitted:   March 25, 2008                 Decided:   March 27, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Drain M. Short, Appellant Pro Se. Ariana Wright Arnold, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Drain M. Short, a federal prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000) for failure to exhaust administrative

remedies. We have reviewed the record and have found no reversible

error.   Accordingly,      we    affirm    for    the   reasons    stated    by   the

district court.         Short v. Hollinsworth, No. 8:07-cv-01134-AW (D.

Md. Oct. 4, 2007).         We dispense with oral argument because the

facts    and    legal   contentions       are    adequately   presented      in   the

materials      before    the    court   and     argument   would    not     aid   the

decisional process.



                                                                            AFFIRMED




                                        - 2 -